TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00553-CV



                                    Ross Brooks, Appellant

                                                v.

                                    Liliana Reyes, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-11-012879, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss the appeal, explaining that they have

resolved their dispute. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Rose and Gooodwin

Dismissed on Joint Motion

Filed: December 3, 2013